DAVISON, V.C.J.
(dissenting). I am unable to agree with the majority of my associates and feel that I should set forth my reasons for dissenting.
The Union owned several lots upon which it built a three unit, one story building, one unit of which was- for the use of the organization and the other two were for rental purposes. Before these buildings were started, the Union had entered into a contract with Mr. Uhles to construct one of these units for the purpose of housing a grocery store to be operated by Uhles, the unit to be built according to certain plans and specifications required by Uhles and for which, under the contract, the tenant was to pay a rental of $150 per month for a period of five years with an option of purchasing the building, or with an option to renew the lease for an additional five years for a rental of $175 per month. One of the units was built under contract for the purpose of housing a restaurant for an agreed monthly rental. During the process of construction of the units above referred to, an additional contract was entered into between the Union and Uhles for the construction of a warehouse to be built in the rear of the grocery unit. The claimant, Garmes, a member of the Union, was employed by the Union as a carpenter and foreman to supervise the construction work and was injured in the course of the construction of the warehouse. ,
The majority opinion relies on the cases of Meyer & Meyer et al. v. Davis et al., 162 Okla. 16, 18 P. 2d 869; Harris v. Wallace et al., 172 Okla. 349, 45 P. 2d 89 Standard Savings & Loan Ass’n v. Whitney et al., 184 Okla. 190, 86 P. 2d 89; Standard Savings & Loan Ass’n Okla. 192, 156 P. 2d 623; Blakely v. Hamby et al., 187 Okla. 251, 102 P. 2d 581; Central Surety & Insurance Corp. v. State Ind. Comm. et al., 180 Okla. 383, 69 P. 2d 1036, and Haas v. Ferguson et al, 184 Okla. 279, 86 P. 2d 986.
*402In my opinion, the cases above cited and relied on by the majority opinion are distinguishable from the case at bar. The foundation of the rule in the above cases is the fact that the hazardous work done was incidental tQ the nonhazardous business, “but not in the conduct of the same for pecuniary gain”. In other words, the employer received no financial return as a result of the hazardous work. In the Meyer Case, supra, the funeral home was probably more attractive after being redecorated and may have been an inducement to more business, but the income from the undertaking was not thereby directly increased. In the rental property cases, above cited, the ease of securing tenants may have been increased, but the income was from the rental of the original buildings and was not directly related to the repair. In all the above-cited cases the owner was engaged in a nonhazardous business and the repairs were for the improvement and preservation of property already in existence and such work was closely connected with the nonhazardous business of the owners.
In the present cáse the construction of the grocery store, cafe and warehouse had no connection whatever with the primary business of the Union. These units were constructed for one purpose only — to produce an income in dollars and cents. They were being built by the employer for “pecuniary gain”. Their erection directly resulted in a capital asset from which there was a monetary return, as from an investment. There was nothing to prevent the Union from engaging in construction work, and when it began the construction of the structures in question, it had departed, at least temporarily, from the real purpose of its existence, and at least temporarily stepped into the shoes of a builder, thus at the moment making part of its existence nonhazardous and another part hazardous for direct pecuniary gain.
Surely, it could not be said that if this same organization was in the process of building on these lots, for rental purpose, a building comparable to the Empire State Building, with the exception of one lodge room for its own use, that it would not come within the' scope of the Workmen’s Compensation Act. Yet, under the rule adopted in the majority opinion, a workman injured while employed in the construction of such a building would be denied the right to an award under the act.
The case of Denbo v. Roark et al., 196 Okla. 386, 164 P. 2d 977, is similar in many respects to the instant case. Therein, a nonprofit, co-operative insurance association became liable for a loss under one of its policies. It elected to rebuild the property rather than pay the amount of the loss. The actual monetary return or pecuniary gain received by the association because of rebuilding was the amount of the loss which it would otherwise have been required to pay. In that case this court held the association was engaged in a hazardous occupation for pecuniary gain and therefore liable to an employee injured therein. Although it would not be unquestionably determinative, it can be said that when a business is operated or a work done from which the employer is enriched in an amount that can be computed, the result is a pecuniary gain. The question to be asked is, “Will the employer receive an ascertainable monetary return directly from the product of the work?”
The above-cited case is also authority for the rule of law that an organization primarily organized to conduct a business which is not “hazardous” under the statute, may conduct itself in some capacities so that its nature of employment becomes “hazardous” as defined by the statute.
A somewhat analogous situation was before the court in the case of Lincoln Memorial University v. Sutton, 163 *403Tenn. 298, 43 S. W. 2d 195, wherein the university owned a water system from which it supplied water for its own use and to an adjacent municipality for a profit. A workman was injured in constructing a reservoir to be used in connection with such system. The respondent was held liable because:
“The reservoir, in the construction of which the employee ' was injured, was being constructed to insure the uniform delivery of water to the customers in Cumberland Gap. The sale of water was undertaken by plaintiff in error for profit; ...”
The case followed the holding in Gamble v. Vanderbilt University et al., 138 Tenn. 616, 200 S. W. 510.
We have repeatedly held that the purpose of the Workmen’s Compensation Act is to make industries bear the burden of human wreckage incident to operation. We have also uniformly held that the Workmen’s Compensation Law is remedial and should receive liberal construction to accomplish the purpose intended. The majority opinion is a deviation from this principle.
I am of the opinion that the petitioner herein was engaged in construction work for pecuniary gain at the time claimant was injured and was within the purview of the Workmen’s Compensation Act. I am of the opinion that the award made by the Industrial Commission-should be sustained.
I therefore respectfully dissent.
I am authorized to state that Mr. Chief Justice HURST concurs in the above views.